      Case 4:20-cv-03003 Document 9 Filed on 09/15/20 in TXSD Page 1 of 7




             IN THE UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF TEXAS
                      HOUSTON DIVISION
 KEDRIC CRAWFORD               §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                 §                Civil Action No. 4:20-cv-03003
 CITY OF BAYTOWN, KEITH                          §
 DOUGHERTY, TEDDY                                §
 SIMS, AND OFFICER DOE.                          §
       Defendant.                                §
                                                 §


                     CITY OF BAYTOWN’S INITIAL DISCLOSURES



(a)    the name and, if known, the address and telephone number of each individual likely to have
       information the disclosing party may use to support its defense, unless solely for
       impeachment, identifying the subject of the information.

       Officer Teddy Sims
       c/o Norman Ray Giles & William S. Helfand
       Lewis Brisbois Bisgaard & Smith
       24 Greenway Plaza, Suite 1400
       Houston, TX 77046

Officer Teddy Sims is a Defendant in this lawsuit who has information he may use to support his
defense and refute plaintiff’s claims and allegations, including the basis for Officer Sims’
interactions with plaintiff and others during the occurrences which form the basis of the lawsuit;
as well as information regarding items, documents or tangible things relevant to defendants’
defense and plaintiff’s claims and allegations.

       Chief of Police Keith Dougherty
       Baytown Police Department
       3200 N. Main Street
       Baytown, TX 77521
       (281) 422-8371

Keith Dougherty is the chief of the Baytown police department and a Defendant in this lawsuit
although he has not been served. He has information defendants may use to support their defense
and refute plaintiff’s claims and allegations, including information regarding City policy and
police department regulations; standards and training provided through the Texas Commission on
1|Page
      Case 4:20-cv-03003 Document 9 Filed on 09/15/20 in TXSD Page 2 of 7




Law Enforcement; as well as information regarding items, documents or tangible things relevant
to defendants’ defense and plaintiff’s claims and allegations.

       Sergeant Ivan Martinez
       Baytown Police Department
       3200 N. Main Street
       Baytown, TX 77521
       (281) 422-8371


Supervisor Ivan Martinez performed an investigation of the occurrences which form the basis of
this lawsuit so he has information defendants may use to support their defense and refute plaintiff’s
claims and allegations, including information regarding his investigation; as well as information
regarding items, documents or tangible things relevant to defendants’ defense and plaintiff’s
claims and allegations.

       Officer Austin Lovell
       Officer Bryce Perkins
       Officer Nathaniel Brown
       Officer Alyssa McDaniel
       Officer Bret Rasch
       Officer Samuel Serrett
       Detention Officer Kevin Dunlap
       Detective John Lunsford
       Detective Michael Farabee

       Baytown Police Department
       3200 N. Main Street
       Baytown, TX 77521
       (281) 422-8371

These former and current officers of the Baytown Police Department were present during a portion
of the incident made the basis of this lawsuit including assisting in the arrest of Plaintiff, the
transport of Plaintiff to Ben Taub Hospital, transportation of records and evidence, so they are
likely to have information defendants may use to support their defense and refute plaintiff’s claims
and allegations, including information regarding the actions of officers, plaintiff, and others during
the occurrence which forms the basis of the lawsuit; as well as information regarding items,
documents or tangible things relevant to defendants’ defense and plaintiff’s claims and allegations.

       Assistant District Attorney, Michael Levine
       Assistant District Attorney, Patrick Stayton

       Harris County District Attorney’s Office
       500 Jefferson Street

2|Page
      Case 4:20-cv-03003 Document 9 Filed on 09/15/20 in TXSD Page 3 of 7



       Houston, Texas 77002
       (713) 274-5800

Assistant District Attorney, Michael Levine and Patrick Stayton were reportedly present during
some of occurrences which form the basis of the lawsuit so they are likely to have information
defendants may use to support their defense and refute plaintiff’s claims and allegations, including
information regarding the actions of officers, plaintiff, and others during the occurrence which
forms the basis of the lawsuit; as well as information regarding items, documents or tangible things
relevant to defendants’ defense and plaintiff’s claims and allegations.

       Shane P. Jenks, MD
       Itzayna Sosa
       Diana Evelyn Bonilla, LVN
       Rosanna C. Cabrera
       Analisia M. Stewart, Resident MD
       Nikita Consul, MD
       Cynthia Vega
       Desencia E. Thomas, MD
       Florencia Pacchioni
       Christie M. Lincoln, MD
       Daniel Jake Alanis, RN
       Megan G. Blue, RN
       Ynhi T. Thomas, Resident MD
       Nkele A. Davis, Resident MD
       Chun Yong Lee, Resident MD
       Brooke A. Thawley, RN
       Jannine A. Siy, RN
       Amanda M. Reynado, PA
       Victoria A. Manon, DDS
       Mina M. Naguib, Resident MD
       Bang K. Cao
       Cyndie Dallaire-Giroux, DMD
       Marwan Yared, MD
       Zenaida Alabbasi, RN
       Katherine Williams, Resident MD
       Sanjai Nagendra, MD


       Ben Taub Hospital, Harris Health System
       Emergency Department
       1504 Taub Loop
       Houston, Texas 77030
       (713) 873-2000

3|Page
      Case 4:20-cv-03003 Document 9 Filed on 09/15/20 in TXSD Page 4 of 7



These employees of Ben Taub Hospital are believed to have provided medical assessment and care
to plaintiff so representatives from that Department are likely to have information defendants may
use to support their defense and refute plaintiff’s claims and allegations, including information
regarding plaintiff’s condition and the assessment and care of the plaintiff; as well as information
regarding items, documents or tangible things relevant to defendants’ defense and plaintiff’s
claims and allegations.

       LaToya Binder, B.S., F-ABC
       Harris County Institute of Forensic Sciences
       1861 Old Spanish Trail
       Houston, Texas 77054-2001
       (832) 927-5005

LaToya Binder is a Forensic Chemist of the Harris County Institute of Forensic Sciences is
believed to have provided a drug chemistry report, so representatives from that Department are
likely to have information defendants may use to support their defense and refute plaintiff’s claims
and allegations, including information regarding plaintiff’s condition and the assessment and care
of the plaintiff; as well as information regarding items, documents or tangible things relevant to
defendants’ defense and plaintiff’s claims and allegations.

       Kedric Crawford
       c/o U.A. Lewis
       The Lewis Law Group

Kedric Crawford is the plaintiff in this lawsuit. Therefore, he is likely to have information
defendants may use to support their defense and refute plaintiff’s claims and allegations, including
information regarding plaintiff’s claimed harm and damages, actions of officers, plaintiff, and
others during the occurrence which forms the basis of the lawsuit; as well as information regarding
items, documents or tangible things relevant to defendants’ defense and plaintiff’s claims and
allegations.

Any other individual plaintiff or co-defendant discloses, or identifies in response to an
interrogatory, as having knowledge of relevant facts.


(b) A copy – or a description by category and location – of all documents, electronically stored
       information, and tangible things defendants have in their possession, custody, or control
       and may use to refute plaintiff’s allegations and claims, and support a defendant’s defense
       unless solely for impeachment.

       Although the Plaintiff failed to disclose any document or tangible thing, the following
       items are believed to be in plaintiff’s possession:



4|Page
    Case 4:20-cv-03003 Document 9 Filed on 09/15/20 in TXSD Page 5 of 7



    1. Each item in plaintiff’s possession obtained during any criminal prosecution or
         investigation based on the facts which form the basis of this lawsuit;
    2. Each item in plaintiff’s possession obtained through a request under the Texas
         Public Information Act, or a request for judicial information, regarding the facts
         which form the basis of this lawsuit;
    3. Each document or tangible thing disclosed under Rule 26, admitted into evidence
         as an exhibit to a dispositive motion filed, or identified through responses to
         interrogatories or responses to requests for production by any party to this
         lawsuit; and
    4. Each other item in plaintiff’s possession responsive to a discovery request served
         on the plaintiff in this litigation that is within the scope of permissible discovery
         in this suit.

    The following item is publicly available:

    Rules, regulations and statutes pertaining to the Texas Commission on Law Enforcement.
    (http://tcole.texas.gov/)

    The following additional item is available from its publisher:

    The Texas Peace Officer, THE BASIC TRAINING COURSE, by Larry Nichols, Ray K.
    Robbins and Donald B. Harrelson, McCutchen Publishing Corp., 3220 Blume Dr., Suite
    197, Richmond, CA 94806

    The City offered to disclose to the Plaintiff the police department investigation and
    related documents for the purpose of this litigation under a protective order but the
    Plaintiff has refused not to publicly release records related to an ongoing criminal
    investigation.

    The City of Baytown is ready and willing to produce the following records subject to
    the agreement referenced above:

    General Offense Hardcopy BPD-Crawford 00001-00026

    Taser Report 00027-00030

    CAD Call HardCopy 00031-00044

    Evidence Submission form 00045-00046

    Drug Chemical Report 00047-00048


5|Page
      Case 4:20-cv-03003 Document 9 Filed on 09/15/20 in TXSD Page 6 of 7



       Grand Jury Subpoenas 00049-00059

       Use of Force Policy, Traffic Stops Procedures, Arrest Procedures, Code of Conduct
       00057-00112

       City Hall Personnel File of Officer Sims 00113-00133

       TCOLE Summary of Officer Sims 00134-00138

       12 Videos not individually bates stamped as the documents are electronic

       Any other document, electronically stored information, and/or tangible thing plaintiff
       has disclosed plaintiff may use to refute a defendant’s defense or support plaintiff’s
       claim(s), unless solely for impeachment.


(c) a computation of any category of damages claimed by the disclosing party, making available
for inspection and copying as under Rule 34, the documents or other evidentiary material, not
privileged or protected from disclosure, on which such computation is based, including materials
bearing on the nature and event of the injury suffered.

       Not applicable to this Defendant.

(d) for inspection and copying, as under Rule 34, any insurance agreement under which any
person carrying on insurance business may be liable to satisfy part or all of the judgment which
may be entered on the action or to indemnify or reimburse for payments made to satisfy the
judgment.

       None.


                                           Respectfully submitted,


                                             /s/ Steven D. Selbe

                                           STEVEN D. SELBE
                                           SBN: 18004600
                                           S.D. No. 18003
                                           sselbe@grsm.com
                                           Attorney in Charge
                                           Heidi J. Gumienny
                                           State Bar No. 24036696
                                           hgumienny@grsm.com

6|Page
      Case 4:20-cv-03003 Document 9 Filed on 09/15/20 in TXSD Page 7 of 7




OF COUNSEL:
GORDON REES SCULLY MANSUKHANI LLP
1900 West Loop South, Suite 1000
Houston, TX 77027
Telephone: (713) 961-3366
Facsimile: (713) 961-3938


                                              ATTORNEYS FOR DEFENDANT CITY OF
                                              BAYTOWN


                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was filed electronically on the 15th day of
September, 2020, and is available for viewing and downloading from the ECF system. Notice of
Electronic Case Filing has been sent automatically to all parties listed in the Service List in effect
on the date of electronic filing, which constitutes service of same, and satisfies the requirements
of Fed. R. Civ. P. 5(b)(2)(D).


                                              /s/ Steven D. Selbe
                                             STEVEN D. SELBE




7|Page
